Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 10 and 16.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 04/23/2021.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 04/23/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/27/2021.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4 and 10 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chien et al (US Pat 9,448,121 B2).
Regarding to independent claim 1, Chien et al in Figures 1 and 7-10 are directly discloses a semiconductor package (semiconductor package 200 and 200a-200d) comprising: 
a semiconductor chip (a computer readable medium 250 such as the semiconductor chip) on a substrate (the computer readable medium 250 disposed on the surface such as the substrate); 
a voltage measurement circuit (a voltage measurement unit 220) configured to measure an external voltage to be input into the semiconductor chip (the computer readable medium 250)(the voltage measurement unit 220 connected to the computer readable medium 250 through the processing unit 240); and 
a thermoelectric module (a thermoelectric module 100) configured to convert heat released (a heat unit 272) from the semiconductor chip (the computer readable medium 250) into an auxiliary power (a power supply unit 210), and configured to apply the auxiliary power to the semiconductor chip (the computer readable medium 250)(the thermoelectric module 100 contain the heat unit 272 connected to the computer readable medium 250 through the power supply unit 210, voltage measurement 220 and processing unit 240, see at least in Figures 1, 7-10), 
the thermoelectric module (the thermoelectric module 100) being separated from the voltage measurement circuit (the voltage measurement unit 220)(the thermoelectric module 100 is clearly separate with the voltage measurement unit 220), 
wherein the voltage measurement circuit (the voltage measurement unit 220) is configured to control the thermoelectric module (the thermoelectric module 100) to apply the auxiliary power (the power supply unit 210) to the semiconductor chip (the computer readable medium 250) in response to a change in the external voltage (the thermoelectric module 100 coupled to the computer readable medium 250 through the power supply unit 210, the voltage measurement unit 220 and the processing unit 240, while the power supply unit 210 supplies a current I to the thermoelectric module 100 to turn both sides of the thermoelectric module respectively into a hot side and a cold side, see at least in Figures 1 and 7-10, column 3, lines 40 to column 8, lines 48 and the related disclosures).  
Regarding dependent claim 2, Chien et al in Figures 1 and 7-10 are directly discloses a semiconductor package (semiconductor package 200 and 200a-200d), wherein the thermoelectric module (the thermoelectric module 100) is on the semiconductor chip (the computer readable medium 250)(see Figure 1).  
Regarding dependent claim 4, Chien et al in Figures 1 and 7-10 are directly discloses a semiconductor package (semiconductor package 200 and 200a-200d), wherein the thermoelectric module (thermoelectric module 100) surrounds a sidewall of the semiconductor chip (computer readable medium 250).  

Regarding to independent claim 10, Chien et al in Figures 1 and 7-10 are directly discloses a semiconductor package (semiconductor package 200 and 200a-200d) comprising: 
a semiconductor chip (a computer readable medium 250 such as the semiconductor chip) on a substrate (the computer readable medium 250 disposed on the surface such as the substrate); 
a thermoelectric module (a thermoelectric module 100) configured to convert heat released (a heat unit 272) from the semiconductor chip (the computer readable medium 250) into an auxiliary power (a power supply unit 210), and configured to apply the auxiliary power to the semiconductor chip (the computer readable medium 250)(the thermoelectric module 100 contain the heat unit 272 connected to the computer readable medium 250 through the power supply unit 210, voltage measurement 220 and processing unit 240, see at least in Figures 1, 7-10); 
a voltage measurement circuit (a voltage measurement unit 220) configured to control the thermoelectric module (thermoelectric module 100) to apply the auxiliary power (power supply unit 210) to the semiconductor chip in response to a change in external voltage to be input into the semiconductor chip (the computer readable medium 250)(the thermoelectric module 100 coupled to the voltage measurement unit 220 through power supply unit 210 and the computer readable medium 250 also connect to the processing unit 240 in response to voltage measurement unit 220); and
a temperature control circuit (temperature measurement unit 230) configured to transmit a control signal to the voltage measurement circuit (voltage measurement unit 220) in response to a providing temperature provided to the semiconductor chip (computer readable medium 250), and configured to provide a temperature control current to the thermoelectric module (thermoelectric module 100), wherein the voltage measurement circuit (voltage measurement unit 220) is configured to control the temperature control current provided to the thermoelectric module by the temperature control circuit (temperature measurement unit 230), in accordance with the control signal (the temperature measurement unit 230 connected to the computer readable medium 250 through the processing unit 240, while the thermoelectric module 100 and voltage measurement unit 220 also connected to the computer readable medium 250 through the processing unit 240, see at least in Figures 1, 4-7, column 3, lines 40 to column 8, lines 48 and the related disclosures).
 Allowable Subject Matter
6.	Claims 3, 5-9 and 11-15, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the semiconductor package, wherein the thermoelectric module includes a first thermoelectric module and a second thermoelectric module, the first thermoelectric module is on the semiconductor chip, and the second thermoelectric module is between the substrate and the semiconductor chip (claim 3), the semiconductor package, wherein the thermoelectric module includes a first metal film, a second metal film, and a plurality of p-type semiconductors and a plurality of n-type semiconductors alternately arranged in a planar view, one of the plurality of p-type semiconductors is connected to the first metal film, a first providing temperature being provided to the first metal film, one of the plurality of n-type semiconductors is connected to the second metal film, a second providing temperature being provided to the second metal film, and 17Atty. Dkt. No. 2677-000594-US an operating current flows through the first and second metal films in accordance with a difference between the first providing temperature and the second providing temperature to apply the auxiliary power to the semiconductor chip (claim 5), the semiconductor package, further comprising: a temperature control circuit configured to measure the temperature provided to the semiconductor chip, and is configured to provide a current to the thermoelectric module, the thermoelectric module and the semiconductor chip are connected to each other through a first transistor, and the thermoelectric module and the temperature control circuit are connected to each other through a second transistor (claims 6-9), the semiconductor package, wherein the thermoelectric module includes a plurality of p-type semiconductors, a plurality of n-type semiconductors, a first metal film and a second metal film alternately arranged in a planar view, a first voltage is applied to the p-type semiconductor on the first metal film among the plurality of p-type semiconductors, a second voltage is applied to the n-type semiconductor on the second metal film among the plurality of n-type semiconductors, and heat generated from the semiconductor chip according to a difference between the first voltage and the second voltage is absorbed (claim 11), the semiconductor package, wherein the thermoelectric module and the semiconductor chip are connected to each other through a first transistor, the thermoelectric module and the temperature control circuit are connected to each other through a second transistor, and the voltage measurement circuit is configured to operate the first transistor and the second transistor (claim 12), the semiconductor package, wherein when the external voltage is not applied, the first transistor is turned on, and the thermoelectric module inputs the auxiliary power into the semiconductor chip (claim 13), the semiconductor package, wherein the thermoelectric module includes a first metal film, and a second metal film which is not in contact with the first metal film, a first providing temperature is provided to the first metal film, a second providing temperature is provided to the second metal film, when a difference between the first providing temperature and the second providing temperature is higher than a target temperature variation, the second transistor is turned on and the temperature control current is input into the thermoelectric module (claims 14-15).  
7.	Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 16: there is no teaching, suggestion, or motivation for combination in the prior art to “a first thermoelectric module adjacent to the first nonvolatile memory, and configured to absorb heat released from the first nonvolatile memory to adjust a first providing temperature provided to the first nonvolatile memory; a first temperature control circuit configured to provide a first temperature control current to the first thermoelectric module in response to the first providing temperature; and a power management module configured to receive a control signal from the first temperature control circuit, configured to adjust the temperature control current, and configured to provide a first operating voltage to be input into the first nonvolatile memory, wherein the first thermoelectric module is configured to convert the heat released from the first nonvolatile memory into a first preliminary power, and 20Atty. Dkt. No. 2677-000594-US the power management module is configured to control the first thermoelectric module to apply the first auxiliary power to the first nonvolatile memory, in response to a change in the first operating voltage” in an electronic device as claimed in the independent claim 16.  Claims 17-20 are also allowed because of their dependency on claim 16.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Graf et al (US. 10,083,891) discloses the memory includes a 3D dram stack, a thermoelectric heat pump coupled directly to an uppermost layer of the 3D dram stack.
	Chun (Pub. No: US 2017/0038805) discloses a memory, a processor and a thermoelectric cool device.  The processors access the memory via a memory controller electrically coupled to the memory.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.